The question is one of causal relation. Deceased employee received an injury to his abdomen. On May 2, 1932, while lifting a heavy object he felt a sharp pain, and as a result a bunch developed in the groin which became increasingly larger, resulting in a ventro-inguinal hernia. An operation was performed for the repair of the hernia and death resulted. There is competent medical testimony to sustain the finding of the Industrial Board that the accidental injuries were the cause of death. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Rhodes, McNamee, Crapser and Heffernan, JJ.